DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
Claims 1-4 & 9-17 have been amended and examined as such.
Claims 31-37 have been added and examined as such.
Claims 5-8 & 18-30 have been cancelled as requested by the Applicant.

Allowable Subject Matter
Independent claims 1 & 33 are allowed as presented.
Claims 2-4, 9-17, & 31-32 are allowed as presented dependent on claim 1.
Claims 34-37 is allowed as presented dependent on claim 33.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1 & 33, the structural limitations of the present invention are further limiting as related to the parent application, now US Patent 10,889,128 B2.  An additional search was conducted and a review of the IDS was performed and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an indirect printing system [claim 1] or a method of indirect printing [claim 33] comprising a quantity of aqueous ink deposited on an ITM comprising a support layer; and a release layer having an ink reception surface comprising the limitations as claimed, particularly but not limited to:  the release layer formed of silicone material making it hydrophobic; with the ink reception surface satisfying the detailed structural properties, specifically indicating hydrophilicity characteristics; and the release layer consisting of the claimed range of the silicone and functional group such that the structural properties of the receding contact angle and a 10 second dynamic contact angle and the range of the silicone and functional groups and polar groups of the ink reception surface are oriented as claimed.
Prior Art LANDA et al. (‘864) teaches an intermediate transfer member (ITM) for use with a printing system with a support layer and a release layer, but does not teach the limitation of the release layer consisting of the claimed range of the silicone and functional groups and polar groups of the ink reception surface are oriented.
Prior Art LANDA et al. (‘432) teaches an intermediate transfer member (ITM) for use with a printing system with a support layer and a release layer, but does not teach the limitation of the release layer consisting of the claimed range of the silicone and functional groups 
Prior Art Lewis et al. teaches a two-surfaced ink repellent silicone layer formed of an addition-cured silicone material to a substrate layer, but does not teach the limitation of the release layer consisting of the claimed range of the silicone and functional groups and polar groups of the ink reception surface are oriented.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (US 2009/0237479 A1) teaches a recording apparatus with an ITM formed of silicone.  Tsuji et al. (US 2012/0127251 A1) teaches a transfer type inkjet recording method using a specialized ink.  Tsuji et al. (US 2013/0088543 A1) teaches a recording apparatus with an ITM formed with a specialized surface layer.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853